Name: 79/391/EEC: Commission Decision of 29 March 1979 on the refusal to accept the scientific character of an apparatus described as 'NBS biotran II automated colony counter'
 Type: Decision_ENTSCHEID
 Subject Matter: health;  tariff policy;  mechanical engineering
 Date Published: 1979-04-12

 Avis juridique important|31979D039179/391/EEC: Commission Decision of 29 March 1979 on the refusal to accept the scientific character of an apparatus described as 'NBS biotran II automated colony counter' Official Journal L 093 , 12/04/1979 P. 0051 - 0051 Greek special edition: Chapter 02 Volume 7 P. 0205 COMMISSION DECISION of 29 March 1979 on the refusal to accept the scientific character of an apparatus described as "NBS biotran II automated colony counter" (79/391/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 26 September 1978, the United Kingdom Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "NBS biotran II automated colony counter", used for counting bacterial mutants produced as a result of exposure to chemical carcinogens, should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 7 February 1979 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas this examination shows that the apparatus in question is an automated counter ; whereas it does not in itself have any objective characteristics making it specially suited to pure scientific research ; whereas it is an apparatus for routine use in clinical medicine ; whereas its use in this particular case cannot in itself give it the character of a scientific apparatus specially suited to pure scientific research ; whereas it cannot therefore be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "NBS biotran II automated colony counter" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 March 1979. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.